UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 12, 2010 QUANTUM MATERIALS CORP. (Exact name of registrant as specified in its charter) Nevada 333-146533 20-8195578 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7700 S. River Parkway Tempe,AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:214-701-8779 HAGUE CORP. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17CFR230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Events On April 12, 2010,Finra advised the Registrant that its trading symbol of "HGUE" would change to "QTMM" effective April 13, 2010. The new symbol is due to the recent change in the issuer's name to Quantum Materials Corp. SIGNATURES QUANTUM MATERIALS CORP. (Registrant) Dated: April 12, 2010 By: /s/Stephen Squires Stephen Squires, Chief Executive Officer
